        Case 3:18-cv-00616-MPS Document 203 Filed 12/22/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

NEELU PAL,                          :                       CIV. NO.3:18cv-00616(MPS)
     Plaintiff,                     :
vs.                                 :
                                    :
ROBERT CIPOLLA, ROBERT SMALDONE,    :
MICHAEL TYLER, SCOTT SEAR,          :
DANIEL MONAHAN, RICHARD JANES,      :
TOWN OF WILTON, DOE DEFENDANTS A-X; :                       DECEMBER 22, 2020
     Defendants.

                                    NOTICE OF APPEAL

       Pursuant to Federal Rule of Appellate Procedure 3(a) (1), the Defendants, Robert

Cipolla, Robert Smaldone and Michael Tyler, hereby give notice and appeal to the United

States Court of Appeals for the Second Circuit from the following Judgment or Order:

      ORDER: For the reasons set forth in the attached ruling, the Wilton Defendants'
      motion for summary judgment [152] is granted in part and denied in part. Signed by
      Judge Michael P. Shea on 11/23/20.

       The Order in this action was entered on November 23, 2020, and is attached hereto as

Exhibit A. The Defendants take this interlocutory appeal to the extent the District Court

denied the Defendants’ motion for summary judgment premised on, inter alia, qualified

immunity. Mitchell v. Forsyth, 472 U.S. 511, 526-30 (1985); Washington Square Post

#1212 vs. Maduro, 907 F.2d 1288, 1292 n.1 (2d Cir. 1990).

       In prosecuting this interlocutory appeal based on the denial of qualified immunity,

the Defendants rely on undisputed facts, the plaintiff’s version of any disputed fact, and the

facts clearly ascertainable from viewing the record evidence.
           Case 3:18-cv-00616-MPS Document 203 Filed 12/22/20 Page 2 of 2




                                                       DEFENDANTS, ROBERT CIPOLLA,
                                                       ROBERT SMALDONE AND MICHAEL
                                                       TYLER

                                                   BY/ss/ James N. Tallberg
                                                     James N. Tallberg
                                                     Federal Bar No.: ct17849
                                                     Andrew J. Glass
                                                     Federal Bar No.: ct30054
                                                     Karsten & Tallberg, LLC
                                                     500 Enterprise Dr., Suite 4B
                                                     Rocky Hill, CT 06067
                                                     T: (860)233-5600
                                                     F: (860)233-5800
                                                     jtallberg@kt-lawfirm.com



                                        CERTIFICATION

         I hereby certify that on December 22, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or

by U.S. Mail to as indicate on the Notice of Electronic Filing. Parties may access this filing

through the Court's CM/ECF System.


                                                       /ss/James N. Tallberg
                                                       James N. Tallberg




                                                  2
4811-4153-4677, v. 1
